Name: 2002/683/EC: Commission Decision of 29 July 2002 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand (notified under document number C(2002) 2835)
 Type: Decision
 Subject Matter: Asia and Oceania;  trade;  competition;  international trade;  communications
 Date Published: 2002-08-29

 Avis juridique important|32002D06832002/683/EC: Commission Decision of 29 July 2002 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand (notified under document number C(2002) 2835) Official Journal L 231 , 29/08/2002 P. 0042 - 0043Commission Decisionof 29 July 2002accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand(notified under document number C(2002) 2835)(2002/683/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) The Commission, following the publication in the Official Journal of the European Communities(3) of a notice of initiation of an expiry and an interim review pursuant to Article 11(2) and (3) of Regulation (EC) No 384/96 (the Basic Regulation), started a review investigation of the anti-dumping measures imposed by Council Regulation (EC) No 710/95(4), as last amended by Regulation (EC) No 2584/98(5), on imports of colour television receivers (CTVs) originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand.(2) The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 1531/2002(6), imposing definitive anti-dumping duties on imports of CTVs originating in Malaysia, the People's Republic of China, the Republic of Korea and Thailand, and terminating the proceeding concerning the imports of CTVs originating in Singapore.B. UNDERTAKING(3) Subsequent to the disclosure to the interested parties of the essential facts and considerations on the basis of which definitive measures should be maintained on imports of CTVs originating in the People's Republic of China, the China Chamber of Commerce for Import and Export of Machinery and Electronics Products (CCCME) and seven Chinese companies offered a joint undertaking, implying that a breach by any of the Companies or the CCCME shall be considered as a breach of the undertaking by all Signatories. The undertaking offer was supported by the Chinese authorities.(4) According to this undertaking the exporters/producers in question have offered to sell the product concerned directly from the PRC (excluding any independent customs territory) to unrelated customers in the Community at minimum prices. In addition, this undertaking provides for quantitative ceilings in defined periods for sales to the Community of the product concerned. When the relevant ceilings are reached, the anti-dumping duty in force would be levied.(5) The Commission considers that the undertaking offered by the CCCME and the Chinese companies concerned can be accepted since it eliminates the injurious effects of dumping. Moreover, the regular and detailed reports which the CCCME undertook to provide to the Commission, will allow effective monitoring of the terms of the undertakings. Under the circumstances, it is considered that the risk of circumvention will be limited.(6) When the request for release for free circulation is presented to the relevant customs authority, exemption from the anti-dumping duty should be conditional, pursuant to the undertaking, upon presentation of a commercial invoice containing the information listed in Annex I to Council Regulation (EC) No 1531/2002 and of a certificate issued by the CCCME containing the elements listed in Annex II of the said Regulation.(7) These documents are necessary for customs to ascertain with sufficient precision that shipments correspond to the commercial documents. Where no such invoice and certificate are presented, or where they do not correspond to the product presented to customs, the appropriate rate of anti-dumping duty established in the abovementioned Regulation should instead be payable.(8) In the event of a breach, suspected breach, or withdrawal of the undertaking an anti-dumping duty may be imposed, pursuant to Article 8(9) and (10) of the Basic Regulation,HAS ADOPTED THIS DECISION:Article 1In the framework of the anti-dumping proceeding concerning imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Thailand and Singapore, the joint undertaking offered in conjunction with the China Chamber of Commerce for Import and Export of Machinery and Electronics Products by the following companies:(i) Haier Electrical Appliances Corp., Ltd, 1, Haier Road, Haier Industrial Park, Qingdao, China - TARIC additional code A291;(ii) Hisense Import & Export Co., Ltd, 11 Jiangxi Road, Qingdao 266071, China - TARIC additional code A292;(iii) Konka Group Co., Ltd, Overseas Chinese Town, Shenzhen, Guangdong Province, China - TARIC additional code A293;(iv) Sichuan Changhong Electric Co., Ltd, 35 East Mianxing Road, High-Tech Park, Mianyang, Sichuan, China - TARIC additional code A294;(v) Skyworth Multimedia International (Shenzhen) Co., Ltd, 4F, 425 Ba Gua Ling Ind. District Shenzen, China - TARIC additional code A295;(vi) TCL King Electrical Appliances (Hui Zhou) Co., Ltd, 19, ZhongKai Development Zone Huizhou, Guangdong, China - TARIC additional code A296;(vii) Xiamen Overseas Chinese Electronic Co., Ltd, 22 Huli Dadao, Xiamen SEZ, Fujian Province, China - TARIC additional code A297,is hereby accepted.Article 2This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 29 July 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ C 94, 1.4.2000, p. 2.(4) OJ L 73, 1.4.1995, p. 3.(5) OJ L 324, 2.12.1998, p. 1.(6) See page 1 of this Official Journal.